DETAILED ACTION
Remarks
This office action is in response to the application filled on 10/07/2019.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) ‐ (d). The certified copy has been filed in parent Application No. IN 2019/41033393, filed on 08/19/2019.

Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.

Reason for Allowance
The following is an Examiner’s statement of reasons for allowance:
List of references closest to the current invention:
US 10,800040 (“Beckman”) discloses a machine learning system that simulate robotic task and refine the task using real-world feedback.
US 9,811,074 (“Aichele”) discloses a system that optimize robotic task in a simulated environment.
US 2018/0293498 (“Campos”) discloses a reinforcement learning method of robotic task.
US 11,080,727 (“Novak”) discloses an inventory optimization system based on inventory allocation.
US 2020/0380389 (“Eldeed”) discloses a user intent prediction based on machine learning model.
US 2020/0279173 (“Gupta”) discloses a prioritization and prediction method for job execution by machine learning algorithm.
US 2020/0273013 (“Garner”) discloses a system filtering customer data and product preference.
US 2020/0134034 (“Zhao”) discloses a machine learning method to predict user preferences or ratings of items to generate recommendations of the items.
US 2019/0251612 (“Fang”) discloses a neural network method for user specific preference prediction scores for items.
US 2014/0108094 (“Beddo”) discloses a neural network method to determine user desires for a product and forecasting based on user desires.
Above listed references alone or in combination does not teach claims 1-19 (a task execution method/device in dynamic heterogeneous robotic environment where based on consumer sentiment tasks are simulated, refined and executed using deep learning network.).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K./
 Examiner, Art Unit 3664   
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664